Citation Nr: 1531245	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-08 166	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971, including service in the Republic of Vietnam.  His awards and decorations include the receipt of two Purple Heart Medals.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, and a September 2014 rating decision issued by the RO in Denver, Colorado.  In the December 2011 decision, the RO, in relevant part, denied entitlement to service connection for tinnitus.  In the September 2014 decision, the RO declined to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss. 

A February 2013 Statement of the Case (SOC) also included the issue of entitlement to a higher disability rating for service-connected coronary artery disease.  The Veteran specifically excluded this issue, however, from his March 2013 VA Form 9.  Cf. 38 C.F.R. § 20.302(b) (2014).

The Veteran testified at a Board hearing before the undersigned in May 2015.  A transcript is of record.  

The issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's current tinnitus began during active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for organic diseases of the nervous system, such as tinnitus, when such chronic disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a); Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that tinnitus is a chronic disease under 38 U.S.C.A. § 1101); 38 C.F.R. § 3.309(a).  

When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).  

Here, the Veteran clearly has current tinnitus, as diagnosed during a December 2011 VA examination.  He is competent to report current tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran has credibly attributed tinnitus to in-service hazardous noise exposure, specifically from track vehicles, tanks, armored personnel carriers, and from exposure to artillery fire, without hearing protection.  He additionally testified that he began experiencing tinnitus following a rocket mortar attack during service in Vietnam.  He has repeatedly and credibly reported having an onset of tinnitus during his service in Vietnam.  He has additionally credibly reported having a continuity of tinnitus symptoms since his Vietnam service.  His reported noise exposure is consistent with the circumstances of his service.  

The Veteran's testimony was to the effect that he noted the onset of tinnitus after a rocket attack during the 1969 Tet Offensive.  There is a presumption that the attack and onset of symptoms occurred.  38 U.S.C.A. § 1154(b) (West 2014); Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

Based on the Veteran's credible reports, a continuity of symptomatology of chronic tinnitus has been established since the Veteran's service.  Thus the remaining elements of service connection are satisfied.  38 U.S.C.A. § 1154(b); See Walker, 701 F.3d 1331.  

The December 2011 VA examiner concluded that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss; however, she did not address his contention of having ongoing tinnitus since service.  The opinion is of only minimum probative value.  Resolving reasonable doubt in the Veteran's favor, his claim for service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran submitted a timely notice of disagreement with respect to the September 2014 rating decision that continued the denial of his claim of entitlement to service connection for bilateral hearing loss.  Before the Board can consider that claim on appeal, however, it is required to remand it for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, this claim is REMANDED for the following action:

Issue a statement of the case with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  This issue should not be certified or returned to the Board unless a timely substantive appeal is submitted. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


